Title: From George Washington to James Gildart, 12 June 1759
From: Washington, George
To: Gildart, James



Sir,
Virginia 12th June 1759

Doubtless before this you have heard of my Marriage with Mrs Martha Custis; but the Inclosd is the Ministers certificate of that Marriage and will serve to evince it. be pleasd therefore for the future to address all your Letters which relate to the Estate of the late Danl P. Custis Esqr. to me, as I am, besides my property

therein invested by a Decree of Our Genl Court wt. the care of the rest.
Before me now lye your favrs of the 13th of June 1758 and 21st Feby followg Inclosing an Invoice of Sundrys which have been all deliverd except the Crate of Stone Ware, and this I dont know as yet who to look to for; in yr former you Speak of Accts of Sales being sent for 16 Hhds Tobo Shipd you by the Gildart Captn Mulloy and five others by the Hare but whether you forgot to Inclose them, or they have been misplacd since their arrival I cant take upon me to determine but certain it is, that neither of them are to be found[.] I must therefore desire you will transmit me Copies of them by the first Vessell and at the sametime send me the Accts Currt, this you have in several Letters promisd to do but none has ever yet appeard—I want them every half yearly since Colo. Custis’s death that by comparing them with his Books I may render Satisfactory Accts to Our Genl Court of my Wifes Administration and I hope for the future you will be punctual in observing it.
I cant imagine how it happens that the last Tobo Shipd you shd be of a worse quality than formerly—the Overseers all Affirm to me that the Tobo was of the same kind & quality here—however I am perswaded you have before this made the most of it and we must therefore be satisfied—The exceeding Short Crop last year in genl & the little made by this Estate in perticular puts it out of my power to Consign you any Tobo this Summer, but the promising appearance that the pres[en]t Crop assumes may enable me to do it next if your Sales will Justifie me in it[.] I apprehend an occasion of writing to you as formerly [for] Goods for the Estates use & I shall take an oppertunity of doing so accordingly sometime this Summer at present I have only to add that I am Sir, Yr Most Obedt Hble Servt

Go: Washington

